625 So. 2d 965 (1993)
Theresa M. CORTEZ, Appellant,
v.
Reynaldo A. CORTEZ, Appellee.
No. 93-645.
District Court of Appeal of Florida, Fifth District.
October 22, 1993.
N. Lee Sasser, Jr., Sasser and Weber, P.A., Orlando, for appellant.
C. Calvin Horvath, Orlando, for appellee.
GOSHORN, Judge.
Theresa Cortez appeals from the final judgment of dissolution of marriage, arguing on appeal that the trial court made an inequitable distribution of the marital assets. Because the final judgment contains no specific findings regarding the value of each significant asset and further fails to include a marital/non-marital designation for each asset, as required by section 61.075, Florida Statutes (1991), we are not able to review the fairness of the asset distribution. Accordingly, we reverse the final judgment, except as to the dissolution of the marital bond, and remand the case to the trial court to make the requisite findings. See Bussey v. Bussey, 611 So. 2d 1354 (Fla. 5th DCA 1993). Because of the disparity in the income of the parties and their relative earning ability, on remand, the trial court is directed to award *966 the wife attorney's fees. See Deakyne v. Deakyne, 460 So. 2d 582 (Fla. 5th DCA 1984).
REVERSED and REMANDED.
GRIFFIN and DIAMANTIS, JJ., concur.